        Case 1:18-cv-01580-RCL Document 32-10 Filed 10/23/20 Page 1 of 2


From:               Goldberg, Julia
To:                 Ellis, Melissa
Subject:            RE: FCB Housekeeping Items
Date:               Tuesday, May 31, 2016 9:54:07 AM


Hi Melissa,

I think it is fine to require her to come in another day this week. If you want to be a tad more
flexible, you could extend it for the biweek (so she would have to come in 3 days next week), but
other than that, I don’t think you need to allow her more leeway. She is welcome to take leave if she
otherwise can’t come into the office.

Julia Goldberg (Roumm)
Human Resources Specialist, Employee Relations
Office of the Chief Component Human Capital Officer (OCCHCO)
Federal Emergency Management Agency (FEMA)
U.S. Department of Homeland Security (DHS)
202.212.3073 (Desk)
202.674.0808 (Mobile)
julia.goldberg@fema.dhs.gov


From: Ellis, Melissa
Sent: Tuesday, May 31, 2016 9:28 AM
To: Goldberg, Julia
Subject: FW: FCB Housekeeping Items

Good Morning Julia,

I want to make you aware of some guidance (see email below) I sent out to my team regarding
telework & sick leave expectations. I also want to remind you of a couple things involving my team:

    -      I have 1 person (Mark) who had his duty station changed from DC to OK City a few years back
           before I became his supervisor.
    -      I have 1 person ( Jennifer) who was hired with a special skill set who lives in New Jersey and
           she is an exception to the BPAD telework rules as she is not expected to come into DC 2 days
           a week like the rest of the division. Last week I sent a memo to my boss Shalini to request
           we change her duty station to NJ.
    -      I have 1 person (Alicia) who has a DC duty station but moved to Florida on 12/31/15 and I
           denied her request for increased telework. She has been asking for a lot of unscheduled
           telework, attached is a request for today.

FYI…I found out after sending the attached email to Alicia that Alicia requested a meeting last week
with the Budget Director who is Shalini’s boss to let him know she felt like she was being treated
unfairly. She was limping last week, she has mentioned in the past she had a torn ligament and that
was part of her reasoning for moving to warmer climate. I believe Benjamin told her we would be
flexible with her. I let him know that I suggested she could get a reasonable accommodation in the
past as a means for us to be more flexible with her work schedule. She told me she didn’t want to




                                                                                               Kirton - AFPD - 000385
       Case 1:18-cv-01580-RCL Document 32-10 Filed 10/23/20 Page 2 of 2


use that as a crutch and she felt because others are able to do it she should too.

While you were out, she initiated something with EEO, I met with them for an interview but I am not
100% sure whether or not she decided to file a claim. She also sent a letter to a congressional
representation and Kirsten responded to the inquiry over this while you were out as well.

I want to confirm with you that I am ok with requesting Alicia to come in another day this week to
make up for her missed day in the office today or do you think I should be more flexible?


Thanks,



Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell

From: Ellis, Melissa
Sent: Monday, May 02, 2016 2:36 PM
To: Young, Angela <Angela.Young2@fema.dhs.gov>; Washington, Charlene
<Charlene.Washington@fema.dhs.gov>; Nguyen, Phuong-Tam <phuong-
tam.nguyen@fema.dhs.gov>; Miller, Mark E <Mark.Miller2@fema.dhs.gov>; Kirton, Alicia
<Alicia.Kirton@fema.dhs.gov>; Wohltman, Jennifer <Jennifer.Wohltman@fema.dhs.gov>; Bailey,
Jarrod <jarrod.bailey@fema.dhs.gov>; Kim, Gregory <gregory.kim@fema.dhs.gov>; Johnson,
Stephanie <Stephanie.Johnson@fema.dhs.gov>
Subject: FCB Housekeeping Items
Importance: High

All,

I have a few housekeeping things I would like to let you know my expectations:

Annual Leave:

Since we are nearing summer, can you all please input your potential annual leave that you are
aware of in Webta? I want to make sure as we head into the fiscal year end that we are fully
covered. If possible, submit by 5/20/16. If that is too soon let me know when you are hoping to take
off.

Telework:

Please plan to be in the office on your designated “office” days. If you are unable to come in on your
office day, you need to come into the office on another day in the same week. Two days in the




                                                                                             Kirton - AFPD - 000386
